Citation Nr: 9922394	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  94-09 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The veteran had active service from January 1964 to January 
1966.  He had a two-week period of active duty for training 
in the Alabama Army National Guard in May 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for residuals of low back injury.  In February 1996, the 
Board remanded this matter to the RO for further development, 
including securing additional records of private medical 
treatment and conduct of a Department of Veterans Affairs 
(VA) orthopedic examination.  In December 1997, the Board 
requested an expert medical opinion concerning the likely 
etiology of the veteran's low back disorder.  The responses 
to the questions posed are discussed below.


FINDING OF FACT

The veteran does not have current disability from a low back 
injury sustained during a period of active duty for training 
in May 1985.


CONCLUSION OF LAW

Service connection is not warranted for residuals of a low 
back injury.  38 U.S.C.A. §§ 101(16), (22) and (24), 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Service records show that the veteran sustained an injury to 
his low back during active duty for training in May 1985.  In 
addition, a June 1993 letter from William C. Walley, M.D., 
concludes that the veteran's recent strain syndrome had 
resolved, and that the veteran's residual problems were due 
to his injury sustained in the National Guard.  The RO has 
assisted the veteran in all necessary matters, including 
seeking and securing all possible treatment records.  The 
Board is satisfied that all relevant facts which may be 
developed have been properly developed, and that no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Active military, naval, and 
air service includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. 
§ 3.6(a) (1998).  Active duty for training includes full-time 
duty performed by members of the National Guard of any state, 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. 
§ 101(22)(C) (West 1991); 38 C.F.R. § 3.6(c) (1998).

Service personnel records indicate that the veteran injured 
his back when he stepped into a hole during an exercise for 
active duty training, and that he reported to sick call the 
following morning, was given medication, and returned to 
light duty.  When seen for emergency treatment nine days 
later, he had complaints of left leg tingling, numbness and 
swelling.  He denied any prior history of back injury.  On 
examination, there was slight tenderness in the lumbar 
paraspinous muscles on the left.  There was slight discomfort 
with left hip rotation.  Straight leg raising was negative.  
An X-ray showed degenerative joint disease of the lumbar 
spine and a grade I spondylolisthesis of the L5 on the S1.  
The pelvis showed degenerative change involving the right 
hip.  The examiner who examined the veteran recorded an 
impression of lumbosacral strain.  

In December 1985, Howard G. Miller, M.D., reported that 
despite treatment with various medications, rest, and a 
lumbosacral support, the veteran continued to have 
considerable discomfort in the back.  He described radicular 
type pain extending into the lower left hip and thigh 
regions.  The physician reported his suspicion that the 
veteran had a herniated lumbar disk.  A lumbar myelogram 
revealed a lateral extradural defect at the level of the 
fourth and fifth lumbar vertebrae (L4-5) on the left.  There 
was some displacement of the nerve cul-de-sac and one of the 
nerve rootlets in the area.  In January 1986, the veteran 
underwent chemonucleolysis of the L4-5.  Notes of follow-up 
treatment show that he reported having gradually diminishing 
back discomfort with gradual restoration of flexibility.

Dr. Walley's treatment notes dated in June 1992 indicate that 
the veteran had an onset of severe back pain after driving a 
bumpy truck.  After an examination, the reported diagnosis 
was acute lumbar strain.  Notes of follow-up treatment in 
late June 1992 contain a prognosis of full recovery from 
acute flare-up, with the likelihood that the veteran would 
have recurrent back pain due to his disk problems at L4-5.  
In an addendum contain in follow-up treatment notes dated in 
July 1992, Dr. Walley reported that the veteran gave a 
history of back injury while in the National Guard in 1986, 
and that he had had chronic back problems since then.

In July 1992, Dr. Miller, the physician who performed the 
chemonucleolysis in 1986, reported that after the procedure 
the veteran had intermittent back discomfort but no radicular 
pain until a recent motor vehicle accident in 1992 when a 
back seat of a truck in which he was riding came loose and 
struck him in the back.  X-rays at that time showed diffuse 
degenerative changes in the lumbar spine.  The physician 
concluded that the recent injury had aggravated pre-existing 
degenerative disk disease. He also expressed his opinion that 
there was a component of a new problem, as the veteran had 
not previously had right leg radicular pain.

In June 1993, Dr. Walley reported that he had first seen the 
veteran in 1992 at which time he had back symptoms compatible 
with simple strain syndrome, possibly from riding in a bumpy 
truck at work.  The physician noted that the veteran had 
injured his back in 1986, eventually requiring 
chemonucleolysis of the L4-5.  It was Dr. Walley's impression 
that the veteran's recent strain syndrome had resolved and 
that his continued complaints were due to the old injury.

During a VA examination in January 1997, the veteran reported 
that he had two additional diskectomies in 1995 and 1996.  
The examiner noted subjective complaints of lower back 
discomfort most of the time, and objective findings of a 
well-healed laminectomy scar, and range of motion of 74 
degrees of forward flexion, 30 degrees of backward extension, 
34 degrees of left lateral flexion, and 30 degrees of right 
lateral flexion.  The diagnoses were history of dissolution 
of lumbar disk and of two surgical removals of lumbar disks.  
The examiner expressed his opinion that "the veteran's back 
complaint arising from stepping in a hole in 1985 is highly 
unlikely the etiology for the need to remove three disks."

In December 1997, the Board requested a medical opinion 
concerning the following questions:

1.  Is it as likely as not that the 
injury the veteran sustained during the 
training exercise in May 1985 caused the 
L4-5 disc disorder which required the 
chemonucleolysis of that disc in January 
1986?  

2.  If the answer to question 1 is no, is 
it as likely as not that the May 1985 
injury aggravated a pre-existing disorder 
of the lumbar spine?  

3.  Is it more likely than not that the 
veteran's current low back disability is 
unrelated to the back injury he sustained 
during the training exercise in May 1985?

In January 1999, pursuant to the Board's request, a VA 
orthopedic surgeon, Dr. Thomas E. Gillespie, reviewed the 
claims folder and expressed his opinion that it is as likely 
as not that the injury the veteran sustained during the 
training exercise in May 1985 caused the L4-5 disk disorder 
which required the chemonucleolysis of that disk in January 
1986.  In a memorandum dated in February 1999, transmitting 
Dr. Gillespie's opinion, a director of a VA surgical care 
center expressed her concurrence with the orthopedic 
surgeon's opinion.  A report of contact in February 1992 
indicates that Dr. Gillespie said that he would not be able 
to answer question number 3 and that the case should be 
referred to a spine specialist.

Consequently, the case was referred to Aleksander Curcin, 
M.D., an assistant professor of orthopedic surgery.  In a 
letter dated in March 1999, Dr. Curcin expressed the 
following opinion:

1.  Given that degenerative disease and a 
L5-S1 spondylolisthesis is documented on 
radiographs shortly after the alleged 
injury and given the fact that a 
myelogram was performed six months after 
this alleged injury.  It is as likely as 
not, that the injury the veteran 
sustained during the training exercise in 
May 1985 did not cause the L4-L5 disc 
disorder, which required the 
chemonucleolysis of that disc in January 
of 1986.

2.  It is as likely as not that the 
alleged injury in May 1985 aggravated a 
pre-existing disorder of the lumbar 
spine.

3.  It is more likely than not that the 
veteran's current low back disability is 
unrelated to the back injury he sustained 
during the training exercise in May 1985.

Thus, the record contains Dr. Walley's June 1993 opinion that 
the veteran's current problems are due to the 1985 injury, 
the VA examiner's opinion that it was "highly unlikely" 
that the 1985 injury led to the removal of three discs, Dr. 
Gillespie's January 1998 opinion that it is as likely as not 
that the 1985 injury caused the L4-5 disk disorder which 
required chemonucleolysis in January 1986, and Dr. Curcin's 
opinion that the 1985 injury did not cause the disc disorder, 
aggravated a pre-existing lumbar spine disorder, and is 
unrelated to the veteran's current low back disability.

Dr. Walley's opinion is the one most favorable to the 
veteran's claim.  Dr. Gillespie, although he found it as 
likely as not that the 1985 injury caused the L4-5 disc 
disorder, was unable to express an opinion as to whether it 
is more likely than not that the veteran's current low back 
disability is unrelated to the 1985 back injury.  The VA 
examiner only found subjective complaints and a history of 
back procedures, but found it "highly unlikely" that the 
1985 injury was the reason for the subsequent back 
procedures.  Finally, Dr. Curcin also emphasized that he did 
not see any relationship between the 1985 injury and the 1986 
chemonucleolysis of the L4-5 disc.  Moreover, although he 
felt that it was as likely as not that the May 1985 injury 
aggravated a pre-existing back disorder, he found it more 
likely than not that the veteran's current low back 
disability is unrelated to the 1985 injury.

The Board notes that two of the doctors emphatically found no 
cause-and-effect relationship between the 1985 injury and the 
subsequent disc problems, while two of the doctors did 
believe that there was such a relationship.  Arguably, the 
evidence as to that question is in equipoise.  More 
importantly, of the two doctors who clearly expressed an 
opinion as to a relationship between the veteran's current 
back disability and the 1985 injury, Dr. Walley found such a 
relationship, whereas Dr. Curcin did not.  The Board places 
more weight on Dr. Curcin's opinion, which was based on a 
review of the entire record, including Dr. Walley's opinion 
and treatment notes.  Dr. Walley's opinion, in contrast, is 
based on information supplied by the veteran and, hence, is 
less reliable.  Moreover, Dr. Curcin's opinion is consistent 
with the VA examiner's opinion, which essentially found no 
current objective back disability and did not relate the back 
problems diagnosed - the removal of three discs - to the 1985 
injury.

After weighing and balancing the evidence in this case, the 
Board concludes that the opinions of Dr. Curcin and the VA 
examiner outweigh that of Dr. Walley.  The Board also 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for residuals of a 
low back injury.  



ORDER

Service connection for the veteran's low back disorder, 
diagnosed as status post chemonucleolysis of the L4-5 disk, 
is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



